MATHEWS, Circuit Judge.
Earl Canning was convicted and sentenced on count 6 (the conspiracy count) of the indictment described in Cornes v. United States, 9 Cir., 119 F.2d 127, decided this day, and has appealed.
Appellant assigns as error the denial of his motion for a directed verdict. The assignment is well taken. There is no evidence that appellant was a party to the con*131spiracy charged in count 6. All that the evidence shows is that, as a part-time employee of the conspirators, appellant performed services which the conspirators made use of in effecting the object of the conspiracy — a conspiracy of which, so far as the evidence shows, appellant had no knowledge. The evidence did not, as against appellant, warrant submission of the case to the jury, nor does it support the jury’s verdict.
Judgment reversed.